                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                            Case No. 20-cv-01250-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9             v.

                                  10     ROBERT NEUSCHMID,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Toriano Hudson filed this civil rights action under 42 U.S.C. § 1983, complaining of events

                                  14   or omissions that occurred at the California State Prison in Vacaville. That prison is located in

                                  15   Solano County, within the venue of the Eastern District of California. The defendant works at the

                                  16   prison and apparently resides in the Eastern District of California. No defendant is alleged to reside

                                  17   in, and none of the events or omissions giving rise to the complaint occurred in, the Northern District

                                  18   of California. Venue therefore would be proper in the Eastern District, but not in the Northern

                                  19   District of California. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant

                                  20   to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the United States District Court for the

                                  21   Eastern District of California. The clerk shall transfer this matter.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 24, 2020

                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
